DETAILED ACTION
Status of Claims
Claims 1-29 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections – pre-AIA  35 U.S.C. § 112 - Indefiniteness
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 17 is indefinite in the recitation, “the hydrophobic therapeutic agent.”  There is insufficient antecedent basis for this limitation in the claim as no “hydrophobic therapeutic agent” is recited in claim 1, from which claim 17 depends. See MPEP § 2173.05(e).  
Further clarification is required.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-29 are rejected on the ground of nonstatutory double patenting over claims 1-30 of US 10,888,640 B2 to Wang et al., hereinafter “‘640 Patent,” matured from copending Application No. 15/568,614.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a method for treating a body lumen stricture with a balloon catheter, wherein the balloon catheter is exposed or soaked in a liquid comprising a drug in a flushing solution prior to inflating the balloon catheter in the body lumen stricture.
Thus, claims 1-30 of the ‘640 Patent anticipates claims 1-29.
Claims 1-29 are rejected on the ground of nonstatutory double patenting over claims 1-29 of US 10,898,700 B2 to Wang et al., hereinafter “‘700 Patent,” matured from copending Application No. 16/519,677.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a method for treating a body lumen stricture with a balloon catheter, wherein the balloon catheter is exposed or soaked in a liquid comprising a drug in a flushing solution prior to inflating the balloon catheter in the body lumen stricture.
Thus, claims 1-29 of the ‘700 Patent anticipates claims 1-29.
Claims 1-29 are rejected on the ground of nonstatutory double patenting over claims 1-29 of US 10,994,104 B2 to Wang et al., hereinafter “‘104 Patent,” matured from copending Application No. 17/080,199.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a method for treating a body lumen stricture with a balloon catheter, wherein the balloon catheter is exposed or soaked in a liquid comprising a drug in a flushing solution prior to inflating the balloon catheter in the body lumen stricture.
Thus, claims 1-29 of the ‘104 Patent anticipates claims 1-29.

Conclusion
Claims 1-29 are rejected.  No claims are allowed.  WANG (WO 2009/051614 A1, Publ. Apr. 23, 2009; on 12/02/2020 IDS), ALJURI (US 7,882,841 B2, Issued Feb. 8, 2011; on 12/02/2020 IDS) and ROSENBLUTH (US 5,312,430, Issued May 17, 1994; on 12/02/2020 IDS) are noted as references of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611